DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Newly amended claims 1-3, 5-10, 12, 15-17, and 19 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the new/amended claims and originally presented claims 1-20 are subcombinations useable together in a single combination. In the instant case, the subcombination of the invention originally claimed has separate utility such as scheduling space on a blockchain.  See MPEP § 806.05(d).
	Since Applicants have received an action on the merits for the originally presented invention, this invention would be constructively elected by original presentation for prosecution on the merits if the amendments were entered.  Accordingly, newly amended claims 1-3, 5-10, 12, 15-17, and 19 would be withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
	In view of the above, the amendment filed 08 May 2022 canceling all claims drawn to the original invention and presenting only claims drawn to an independent and distinct invention is non-responsive (MPEP § 821.03). The remaining claims are not readable on the elected invention, as discussed above.
	Since the above-mentioned amendment appears to be a bona fide attempt to reply, Applicants are given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685